Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/25/2022 has been entered.  All previous objections and 112 rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darwin King on April 28, 2022.
The application has been amended as follows:
In claim 11, line 11, the phrase “contact at the least one tube” has been changed to –contact the at least one tube—
In claim 11, line 14, the phrase “a base end and a face end” has been changed to –a base end in addition to the respective face end—
In claim 11, line 17, the phrase “of the at least” has been changed to –the at least—

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record discloses or reasonably teaches in combination a self-lubricating linear peristaltic pump for delivering precise volumes of fluid, comprising a housing comprising a slide area; at least one pinch block located within the slide area of the housing, wherein the at least one pinch block comprises a base end and a face end, wherein the face end of the at least one pinch block comprises a raised protrusion, wherein the at least one pinch block occludes the at least one tube; a plurality of compression blocks located within the slide area of the housing, wherein each of the plurality of compression blocks comprises a base end and a face end, wherein the face end of each of the plurality of compression blocks comprises an indentation; a cam located within the housing, wherein the cam mechanically contacts the base end of each of the at least one pinch block and the base end of each of the plurality of compression blocks; -3-Atty. Docket No. 27441.595 a motor mechanically coupled to the cam, wherein the motor moves the cam upon operation of the motor; and the at least one tube in contact with a face end of each of the at least one pinch block and the face end of each of the plurality of compression blocks; however, the prior art of record does not further disclose or reasonably teach in combination that the raised protrusion has a width corresponding to the diameter of and to contact at least one tube and that each of the plurality of compression blocks comprises a semicircular indentation of a diameter corresponding to the diameter of and to contact the at least one tube.
Regarding claim 11, the prior art of record discloses or reasonably teaches in combination a method for moving precise volumes of fluid using a self-lubricating peristaltic pump, comprising introducing a fluid into at least one tube in contact with a face end of each of at least one pinch block and a face end of each of a plurality of compression blocks, located within a housing of the self-lubricating peristaltic pump; and moving the fluid, using the self-lubricating peristaltic pump comprising the housing comprising a slide area; the at least one pinch block located within the slide area of the housing, wherein the at least one pinch block comprises a base end and the face end, wherein the face end of the at least one pinch block comprises a raised protrusion, wherein the at least one pinch block occludes the at least one tube; -5-Atty. Docket No. 27441.595the plurality of compression blocks located within the slide area of the housing, wherein each of the plurality of compression blocks comprises a base end in addition to the face end, wherein the face end of each of the plurality of compression blocks comprises an indentation; a cam located within the housing, wherein the cam mechanically contacts the base end of each of the at least one pinch block and the base end of each of the plurality of compression blocks; a motor mechanically coupled to the cam, wherein the motor moves the cam upon operation of the motor; and the at least one tube in contact with the face end of each of the at least one pinch block and the face end of each of the plurality of compression blocks; however, the prior art of record does not further disclose or reasonably teach in combination a raised protrusion having a width corresponding to the diameter of and to contact at the least one tube and each of the plurality of compression blocks comprising a semicircular indentation of a diameter corresponding to the diameter of and to contact of the at least one tube.
Regarding claim 20, the prior art of record discloses or reasonably teaches in combination a product for a self-lubricating linear peristaltic pump for delivering precise volumes of fluid, comprising a cam, wherein the cam mechanically contacts a base end of each of at least one pinch block and a base end of each of a plurality of compression blocks; a motor mechanically coupled to the cam, wherein the motor moves the cam upon operation of the motor; a processor; and -7-Atty. Docket No. 27441.595 a storage device having code stored therewith, the code being executable by the processor and comprising code that controls fluid movement in at least one tube, wherein the fluid movement is facilitated by: code that moves the at least one pinch block and the plurality of compression blocks by mechanical contact with the cam, wherein the plurality of compression blocks slide in a sequence to pass the fluid in the at least one tube, wherein the face end of each of the plurality of compression blocks comprises an indentation, wherein the face end of the at least one pinch block comprises a raised protrusion, wherein the at least one pinch block occludes the at least one tube; and code that rotates the cam using the motor; however, the prior art of record does not further disclose or reasonably teach in combination that each of the plurality of compression blocks comprises a semicircular indentation of a diameter corresponding to the diameter of and to contact the at the least one tube and the at least one pinch block comprises a raised protrusion having a width corresponding to the diameter of and to contact the at least one tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746